Name: Commission Regulation (EC) No 1619/94 of 4 July 1994 amending and correcting Regulations (EEC) No 1912/92 and (EEC) No 2254/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  trade;  regions of EU Member States;  means of agricultural production;  agricultural activity
 Date Published: nan

 No L 170/16 Official Journal of the European Communities 5. 7. 94 COMMISSION REGULATION (EC) No 1619/94 of 4 July 1994 amending and correcting Regulations (EEC) No 1912/92 and (EEC) No 2254/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, 1995, a derogation should be provided from the condi ­ tions under which the licences and certificates provided for in Article 6 of Regulation (EEC) No 1912/92 are requested and issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 introducing specific measures for the Canary Islands concerning certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Articles 3 (4), 4 (4) and 5 (2) thereof, HAS ADOPTED THIS REGULATION : Whereas Regulation (EEC) No 1601 /92 provides for the establishment, for the beef and veal sector and for the period 1 July 1994 to 30 June 1995, of the quantities of the specific supply balances for the Canary Islands with beef and veal , male bovines for fattening and pure-bred breeding animals ; Article 1 1 . Annex I to Regulation (EEC) No 1912/92 is hereby replaced by Annex I to this Regulation. 2. Annex I to Commission Regulation (EEC) No 2254/92 is hereby replaced by Annex II to this Regu ­ lation. 3 . Annex III to Regulation (EEC) No 1912/92 is hereby replaced by Annex III to this Regulation . Whereas the quantities of the forecast supply balances for those products were fixed by Commission Regulation (EEC) No 1912/92 (3), as last amended by Regulation (EC) No 577/94 (4), and Commission Regulation (EEC) No 2254/92 (*), as last amended by Regulation (EEC) No 2138/93 (0 ; Article 2 By derogation from Article 6 ( 1 ) and (2) of Regulation (EEC) No 1912/92, for the forecast supply balance quanti ­ ties fixed for the first three months of the period from 1 July 1994 to 30 June 1995 :  applications for licences and certificates shall be submitted in the first five days of each month,  licences and certificates shall be issued on the 10th day of each month . Whereas, pending further information to be supplied by the competent authorities, and in order to guarantee continuity of the specific supply arrangemnts, the balance laid down in Article 2 of Regulation (EEC) No 1601 /92 should be adopted for a period limited to three months on the basis of the quantities determined for the 1993/94 marketing year ; Whereas, for the quantities made available for the first three months of the period from 1 July 1994 to 30 June (') OJ No L 173, 27. 6 . 1992, p. 13 . 0 OJ No L 180, 23. 7. 1993, p. 26. (3) OJ No L 192, 11 . 7. 1992, p. 31 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1994. o OJ No L 74, 17. 3 . 1994, p. 1 . 0 OJ No L 219, 4. 8 . 1992, p. 34. (j OJ No L 191 , 31 . 7. 1993, p. 94. No L 170/175. 7. 94 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX I 'ANNEX I Canary Islands : forecast supply balance for beef and veal sector products for period 1 July to 30 September 1994 (tonnes) CN code Description Quantity 0201 Meat of bovine animals, fresh or chilled 2 750 0202 Meat of bovine animals, frozen 7 000 1602 50 Other preparations or preserves containing meat or offal of domestic bovine species 625' ANNEX II ANNEX I Supply balance for the Canary Islands for male bovine animals for fattening for the period 1 July to 30 September 1994 CN code Description Number of animals(head) ex 0102 90 Bovine animals for fattening 3 000' ANNEX III ANNEX III Canary Islands : supply of pure-bred breeding bovines originating in the Community for the period 1 July 1993 to 30 June 1994 Number of ... CN code Description animals to / ^TI 1,1 K . i - . (ECU/head)be supplied v ' 010210 00 Pure-bred breeding bovines (') 1 075 750 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions .'